16 So. 3d 1004 (2009)
Larry Felton WHITE, Jr., Appellant,
v.
STATE of Florida, Appellee.
No. 1D07-6476.
District Court of Appeal of Florida, First District.
August 28, 2009.
Nancy Daniels, Public Defender, and M. Gene Stephens, Assistant Public Defender, Tallahassee, and J. Craig Williams and Shelley L. Thibodeau, Jacksonville, for Appellant.
Bill McCollum, Attorney General, and Jennifer J. Moore, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The appellant challenges his conviction for second degree murder with a firearm. Because fundamental error occurred when the trial court gave the standard jury instruction for the lesser-included offense of manslaughter by act, which an average juror would understand as requiring the additional element of intent to kill, the appellant's conviction is reversed and the case is remanded for further proceedings. See Montgomery v. State, 34 Fla. L. Weekly D360, ___ So.3d ___, 2009 WL 350624 (Fla. 1st DCA 2009); Washington v. State, 34 Fla. L. Weekly D743, ___ So.3d ___, 2009 WL 975463 (Fla. 1st DCA 2009).
HAWKES, C.J., ALLEN, and CLARK, JJ., concur.